Exhibit 10.23

 

EMPLOYMENT AGREEMENT

(Carlos Abaunza)

 

EMPLOYMENT AGREEMENT (the “Agreement”) dated November 25, 2005 by and between
American Media Operations, Inc. (the “Company”) and Carlos Abaunza (the
“Executive”).

 

WHEREAS, the Company desires to employ Executive and to enter into an Agreement
embodying the terms of such employment;

 

WHEREAS, Executive desires to accept such employment and enter into such an
Agreement;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:

 

1. Term of Employment; Executive Representation.

 

a. Employment Term. The Company shall employ Executive for the time period
commencing on January 16, 2006 (the “Effective Time”) and ending on April 17,
2008 (the “Employment Term”) on the terms and subject to the conditions set
forth in this Agreement.

 

b. Executive Representation. Executive hereby represents and warrants to the
Company that the execution of this Agreement by Executive and the Company, the
delivery of this Agreement by Executive to the Company and the performance by
Executive of Executive’s duties hereunder shall not constitute a breach of, or
otherwise contravene, the terms of any employment Agreement or other agreement
or policy to which Executive is a party or otherwise bound.

 

c. Prior Agreements. This Agreement supercedes all prior agreements and
understandings (including verbal agreements) between Executive and the Company
and/or its affiliates regarding the terms and conditions of Executive’s
employment with the Company and/or its affiliates (collectively, the “Prior
Agreements”).

 

2. Position.

 

a. During Executive’s employment by the Company, Executive shall serve as Senior
Vice President/Chief Financial Officer (CFO). In such position, Executive shall
report directly to the Company’s Chairman/CEO and shall have such duties and
authority as shall be determined from time to time by the Chairman/CEO of the
Company. Executive will be based from the Company’s South Florida office,
however, frequent travel will be necessary (including, but not limited to,
frequent travel to the Company’s New York office).



--------------------------------------------------------------------------------

b. During Executive’s employment with the Company, Executive will devote
Executive’s full business time and best efforts to the performance of
Executive’s duties hereunder and will not engage in any other business,
profession or occupation for compensation or otherwise which would conflict with
the rendition of such services either directly or indirectly, without the prior
consent of the Company’s Chief Executive Officer.

 

3. Base Salary. During Executive’s employment with the Company, the Company
shall pay Executive a base salary (the “Base Salary”) at the annual rate of
$275,000.00 (Two Hundred Seventy Five Thousand Dollars and Zero Cents), payable
in regular installments in accordance with the Company’s usual payment
practices. Executive’s Base Salary will be reviewed on an annual basis and may
be increased at the sole discretion of the Chairman/CEO.

 

4. Annual Bonus. With respect to each `full fiscal year during Executive’s
employment with the Company, Executive shall be eligible to earn an annual Bonus
(a “Bonus”) with an annual target of $125,000.00 (One Hundred Twenty Five
Thousand Dollars and Zero Cents) (the “Target Bonus”) based on the financial
performance of the Company (based on the approved annual budgeted EBITDA) and
pursuant to the attached Bonus Plan (Exhibit “B”). For FY06, Executive will be
eligible to receive a prorated bonus of 3/12ths of the annual Target Bonus in
accordance with the attached Plan. The Target Bonus will be reviewed and
adjusted by the CEO or the Board of Directors on an annual basis. Annual Bonus,
if any, shall be payable after the close of the fiscal year and the Company’s
10-K has been filed (typically, 90 days after the end of the Company’s fiscal
year (the Company’s fiscal year is from April 1st to March 31st).

 

5A. Employee Benefits. During Executive’s employment with the Company, Executive
shall be provided, in accordance with the terms of the Company’s employee
benefit plans as in effect from time to time, health insurance and short term
and long term disability insurance, retirement benefits and fringe benefits
(collectively “Employee Benefits”) on the same basis as those benefits are
generally made available to other similarly situated employees of the Company.
Executive will be eligible for 25 PTO days per year. The Company will reimburse
Executive for the period of time that Executive is not eligible to participate
in the Company’s Medical Insurance Program for COBRA coverage with Executive’s
current employer if Executive elects to participate in the COBRA program.

 

5B. Equity Arrangements

 

Executive will receive a grant of 225 (Two Hundred Twenty Five) Class “B” units
in the Company’s parent, EMP Group, LLC. Executive’s grant will be subject to
the terms and conditions of an executed Subscription Agreement, including but
not limited to, the vesting schedule. Executive will be eligible to receive
additional Equity Grants based on job performance and the financial performance
of the Company at the sole discretion of the CEO of the Company.

 

6. Termination. Notwithstanding any other provision of this Agreement, the
provisions of this Section 6 shall exclusively govern Executive’s rights upon
termination of employment with the Company and its affiliates. Executive’s
employment hereunder may be terminated by the Company at any time and for any
reason. If Executive’s employment is terminated by the Company, Executive shall
be entitled to receive:

 

(A) the Base Salary through the date of termination;



--------------------------------------------------------------------------------

(B) any Annual Bonus earned but unpaid as of the date of termination for any
previously completed fiscal year; and a prorated portion of the current fiscal
year Annual Bonus, if any, up to the date of termination of employment, per the
terms and conditions of the applicable bonus plan that Executive and Company
have executed,

 

(C) in accordance with Company policy, reimbursement for any unreimbursed
business expenses properly incurred by Executive prior to the date of
Executive’s termination; and

 

(D) such Employee Benefits, if any, as to which Executive may be entitled under
the employee benefit plans of the Company (the amounts described in clauses
(A) through (D) hereof being referred to as the “Accrued Rights”).

 

E) severance pay in the amount of the lesser of twelve (12) months Base Salary
or the remaining Base Salary payable for the Employment Term listed in
Section 1a above, if termination is for any reason other than Cause or
Expiration of the Employment Term or resignation by Executive. Severance pay, if
any, will be payable in twelve (12) equal monthly installments. Executive will
be required to execute the Company’s form Separation and Release of Claims
Agreement in order to be eligible to receive the severance pay described above.
“Cause” shall mean (i) Executive’s continued failure or refusal to substantially
perform Executive’s duties hereunder for a period of 10 days following written
notice by the Company to Executive of such failure or refusal (except for a
period of physical or mental incapacity), (ii) dishonesty in the performance of
Executive’s duties hereunder, (iii) an act or acts on Executive’s part
constituting (x) a felony under the laws of the United States or any state
thereof or (y) a misdemeanor involving moral turpitude, (iv) Executive’s willful
malfeasance or willful misconduct in connection with Executive’s duties
hereunder or any act or omission which is materially injurious to the financial
condition or business reputation of the Company or any of its subsidiaries or
affiliates (v) Executive’s breach of any provision of this agreement, including
the attached addendum.. Additionally, if Executive becomes physically or
mentally incapacitated for a continuous period of 90 days, the Company has the
right to terminate Executive’s employment without paying severance. For the
purposes hereof, the term “physical or mental incapacity” means Executive’s
inability to perform the principal duties as contemplated by this agreement.

 

F) Expiration of the Employment Term. Upon expiration of the Employment Term,
unless Executive’s employment is earlier terminated pursuant to the above,
Executive’s termination of employment hereunder (whether or not Executive
continues as an employee of the Company thereafter) shall be deemed to occur on
the close of business on the last day of the Employment Term and Executive shall
be entitled to receive the Accrued Rights.

 

Following such termination of Executive’s employment hereunder as a result of
the expiration of the Employment Term, except as set forth above, Executive
shall have no further rights to any compensation or any other benefits under
this Agreement.

 

G) Continued Employment Beyond the Expiration of the Employment Term. Unless the
parties otherwise agree in writing, continuation of Executive’s employment with
the Company beyond the expiration of the Employment Term shall be deemed an
employment at will and shall not be deemed to extend any of the provisions of
this Agreement and Executive’s employment may thereafter be terminated at will,
for any reason or for no reason and at any time, by either Executive or the
Company; provided that the provisions of Section 7



--------------------------------------------------------------------------------

and Exhibit A (Confidentiality/Non Compete Addendum) of this Agreement shall
survive any termination of this Agreement or Executive’s termination of
employment and provided further that Executive shall provide Company with at
least thirty (30) days advance written notice of resignation.

 

Following such termination of Executive’s employment, except as set forth in
this Section 6, Executive shall have no further rights to any compensation or
any other benefits under this Agreement.

 

7. Confidentiality. Concurrent with the execution of this Agreement by
Executive, Executive shall execute and deliver to Company, Exhibit “A,” entitled
Confidentiality/Non Compete Addendum, which is attached hereto and made a part
hereof.

 

8. Miscellaneous.

 

a. Governing Law and Exclusive Venue. This Agreement shall be governed by and
construed in accordance with the laws of the State of Florida, without regard to
conflicts of laws principles thereof. The parties agree that any suit, under, in
connection with, or in any way related to this Agreement shall only be brought
in the state courts located in Palm Beach County or in the US District Court for
the Southern District of Florida.

 

b. Entire Agreement/Amendments. This Agreement and attached Exhibits hereto
contain the entire understanding of the parties with respect to the employment
of Executive by the Company. There are no restrictions, agreements, promises,
warranties, covenants or undertakings between the parties with respect to the
subject matter herein other than those expressly set forth herein. This
Agreement may not be altered, modified, or amended except by written instrument
signed by the parties hereto.

 

c. No Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

 

d. Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

 

e. Assignment. This Agreement shall not be assignable by Executive. This
Agreement may be assigned by the Company to a company which is a successor in
interest to substantially all of the business operations of the Company or to an
affiliate or related corporation of the Company. Such assignment shall become
effective when the Company notifies Executive of such assignment or at such
later date as may be specified in such notice. Upon such assignment, the rights
and obligations of the Company hereunder shall become the rights and obligations
of such successor company; provided that any assignee expressly assumes the
obligations, rights and privileges of this Agreement and provided further that
if this Agreement is not expressly assumed, the Company is responsible for all
terms contained within.



--------------------------------------------------------------------------------

f. Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributes, devises and legatees.

 

g. Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below Agreement, or to such other address as
either party may have furnished to the other in writing in accordance herewith,
except that notice of change of address shall be effective only upon receipt.

 

If to the Company:

 

To the attention of the Company’s Senior Vice President, Human Resources and
Administration at the principal corporate headquarters of the Company.

 

If to Executive:

 

To the most recent address of Executive set forth in the personnel records of
the Company.

 

h. Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

 

i. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. Executive shall receive one fully executed
counterpart each.

 

j. Survival. Notwithstanding any termination/expiration of the Agreement, all
rights and obligations hereunder which by their nature should survive
termination/expiration, shall survive.

 

9. Advice of Counsel. In entering into this Agreement, Executive represents that
Executive has had an opportunity to seek, and has sought the legal advice of
Executive’s attorney, an attorney of Executive’s own choice and that the terms
of this Agreement have been completely read and explained by Executive’s
attorney, and that those terms are fully understood and voluntarily accepted by
Executive.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

American Media Operations, Inc. By:  

/s/ Daniel Rotstein                             12/8/05

--------------------------------------------------------------------------------

   

Daniel Rotstein

SVP HR & Admin.

  Date    

/s/ Carlos Abaunza                                     12/8/05

--------------------------------------------------------------------------------

Carlos Abaunza   Date



--------------------------------------------------------------------------------

EXHIBIT “A”

 

Confidentiality / Non-Compete Addendum

 

1. For purposes of this Addendum, the term “Confidential Information” is defined
to mean any non-public information (including any and all information that
becomes public by Executive’s actions or actions of persons obtaining access to
information directly or indirectly from or through Executive) related to the
Company (as such term is defined in the Employment Agreement) and its related
and/or affiliated corporations (hereinafter the “Company”), its business,
finance or proprietary information, including but not limited to information
regarding its officers and employees, its data, statistics, business plans,
records, trade secrets, business secrets, operational methods, customer lists,
concepts, ideas, policies and/ or any other information regarding the Company’s
property or data, whether tangible or intangible, and whether or how stored,
compiled or memorized physically, electronically, photographically, or by any
other means, and specifically including, without limitation, Company proprietary
system designs and programs and information of any kind, Company system
specifications and Company operational methodologies.

 

2. Executive (as such term is defined in the Employment Agreement) acknowledges
that Confidential Information is proprietary to, and a valuable asset of, the
Company and that any disclosure or unauthorized use thereof in violation of this
Addendum will cause irreparable harm and loss.

 

3. Executive shall retain any Confidential Information in strictest confidence
and shall not at any time, whether during or after Executive’s term of
employment with Company, use, exploit or disclose or permit the use,
exploitation or disclosure of any Confidential Information obtained from the
Company and/or Company’s Employees unless otherwise required by law. Executive
covenants and agrees that Executive shall not, either directly or indirectly,
publish or disclose any Confidential Information subject to this Addendum or use
such Confidential Information for Executive’s benefit, another party or any
third parties, without the prior written consent of the President of the
Company. Executive further agrees that Executive will not retain or use for
Executive’s account at any time any trade names, trademark or other proprietary
business designation used or owned in connection with the business of the
Company or its affiliates.

 

4. Upon termination of employment or demand by the Company, Executive shall
immediately deliver to Company without retaining copies thereof, any and all
Confidential Information and derivations thereof in Executive’s possession or
control, including but not limited to, all notes, analyses, compilations,
studies, interpretations, and other documents, including but not limited to,
photographic, video or electronic documents and recordings.

 

5. Executive shall not, without the prior written consent of the Chairman/CEO of
the Company, make any public statement, announcement or release to any person or
entity, including, but not limited to, trade publications, the press, any
competitor of the Company, customer, or any other third party, disclosing or
relating to any Confidential Information, except as may be necessary to comply
with the requirements of any applicable law, governmental order or regulation in
connection therewith (“Governmental Disclosure”). Prior to any Governmental
Disclosure, Executive shall comply with Section 6 hereto. Executive agrees that
Executive will not discuss with the media any aspect of Executive’s employment
with the Company and will not write, speak, or give interviews, either directly
or indirectly, on or off the record about Executive’s work at the Company,
including without limitation, facts and information Executive has learned during
Executive’s employment about the Company and Executive’s assignments, for
purposes of publication in any way, directly or indirectly, without prior
written approval by the President of the Company.

 

6. In the event that Executive is requested or required to disclose any
Confidential Information subject to this Addendum in a legal or regulatory
proceeding, Executive shall provide Company with prompt written notice of any
such request or requirements in order to provide Company an opportunity to seek
a protective order or other appropriate remedy. Executive agrees to cooperate
with Company and its counsel, in any effort to prevent such disclosure of the
Confidential Information.

 

7. While employed and for a period of six (6) months following Executive’s
termination of employment for any reason, Executive shall not, in any manner,
attempt to solicit or solicit any employee or customer of Company, its
affiliates, subsidiaries, parent or related companies or successors or assigns
with any offer of employment or consultancy, or hire, retain, engage or
otherwise employ or utilize the services of any such employee or customer of
Company.



--------------------------------------------------------------------------------

8. Executive agrees that during the term of Executive’s employment with Company
and for the period of six (6) months following Executive’s voluntary termination
of employment or for the period of six (6) months following the Executive’s
involuntary termination of employment Executive will not engage in any
relationship, directly or indirectly, including but not limited to, advising,
being compensated in any way by, being employed by, permitting Executive’s name
to be associated with or used by, or consulting, with any Prohibited Business
(as hereinafter defined) within the United States of America or Canada. For
purposes of this agreement “Prohibited Business” means any business which is in
any way involved in the publishing, production, pre-press, marketing, racking,
or servicing of products similar to Company, which includes, but is not limited
to companies which provide pre-press services, in the United States of America
or Canada. Executive acknowledges that Company’s products and services are
marketed throughout the United States of America and Canada and that therefore a
restriction to the geographic area of the United States of America and Canada is
reasonable with regard to Company’s business plans and the market for its
products and services. In the event that the term of Executive’s Employment
Agreement expires and Executive becomes an employee at will under terms and
conditions similar to those contained in Executive’s Employment Agreement, and
if Executive’s employment is terminated, while Executive is an employee at will,
Executive will additionally be bound by the terms of this Paragraph for a period
of six (6) months, provided that Company compensates Employee in the amount of
$22,916.67 (Twenty Two Thousand Nine Hundred Sixteen Dollars and Sixty Seven
Cents) per month (“Severance”) for the six-month non-competition period. If
Executive does not comply with the terms contained herein, Company shall not be
obligated to pay Executive Severance. Company agrees to pay the greater of the
Severance described above, or Company’s Severance program in effect at the time
of termination of employment during the six (6) month non-competition period.

 

9. Executive acknowledges that the restrictions and conditions set forth in this
Addendum are essential to Company’s execution of Executive’s Employment
Agreement, without which, Company would not have entered into this agreement.
Executive expressly acknowledges that the restrictions set forth in this
Addendum are reasonable and valid.

 

10. Executive agrees that Executive will make no statements about the Company,
its officers or employees that are intended to, or may reasonably be expected to
disparage or impugn them or to otherwise make any statement that will adversely
affect the reputation of the Company, its officers or employees or otherwise
disrupt, damage, impair or interfere with the Company or its operations or
business prospects.

 

11. Executive acknowledges that a breach of any of the terms, covenants or
conditions contained in this Addendum by Executive and/or those under
Executive’s control will result in irreparable damage to Company and that such
damage will be presumed to have occurred. In the event of such breach or
threatened breach, Company shall be entitled, without the necessity of posting
any bond, to appropriate injunctive relief in any court of competent
jurisdiction, restraining Executive and/or those under Executive’s control from
any such threatened or actual violation of the provisions of this Addendum.
Additionally, if a breach of the promises in this Addendum is demonstrated,
Executive agrees to pay the attorney’s fees, costs and expenses incurred by
Company as a result of such breach. Specifically and unless stated otherwise,
all remedies provided for in this Addendum shall be cumulative and in addition
to and not in lieu of any other remedies available to Company at law, in equity,
or otherwise.

 

12. Nothing contained in this Addendum shall be construed as granting or
conferring any rights by license or otherwise in any Confidential Information
disclosed.

 

13. No delay or omission by Company to exercise any right or power occurring
upon any noncompliance or default by Executive with respect to any of the terms
of this Addendum shall impair any such right or power or be construed to be a
waiver thereof. A waiver by Company of any covenants, conditions, or agreements
to be performed by Executive shall not be construed to be a waiver of any
succeeding breach thereof or of any covenant, condition, or agreement herein
contained.

 

14. The provisions of this Addendum shall survive termination/expiration of the
Agreement.



--------------------------------------------------------------------------------

15. For purposes of clarity, nothing in this Addendum is intended to prohibit
Executive from communicating with the Company’s Board of Directors, Audit
Committee and/or its investors.

 

American Media Operations, Inc.

 

By:  

/s/ Daniel Rotstein                    12/08/05

--------------------------------------------------------------------------------

          By:  

/s/ Carlos Abaunza                            12/08/05

--------------------------------------------------------------------------------

    Daniel Rotstein                                Date           Carlos Abaunza
  Date Its:  

SVP, HR & Admin.

--------------------------------------------------------------------------------

               



--------------------------------------------------------------------------------

AMERICAN MEDIA, INC.

CORPORATE EBITDA INCENTIVE PLAN

FY 2006

 

Carlos Abaunza

 

I. General

 

  A. Only employees of American Media, Inc. (the “Company”) or its subsidiaries
whom are selected by the Chairman/CEO (the “Administrator”) shall be eligible to
participate in the Plan.

 

  B. The plan year shall be the Company’s fiscal year.

 

II. Target Incentive

 

Each participant will have an individualized determined salary base and target
incentive that is keyed to achieving the budgeted EBITDA target of the Company.

 

III. Payout for Achieving Profit Target

 

  A. Achieving 100% of budgeted EBITDA target will earn 100% of target
incentive.

 

  B. If applicable, achieving more than 100% of budgeted EBITDA target will earn
the percentage of the target incentive specified on the participant’s Statement.

 

  C. Achieving less than 100% of the applicable target will earn a reduced
amount of the target incentive calculated as follows: If actual EBITDA is
between 95% and 100% of targeted EBITDA a payment of 50% of target incentive
will be made. No incentive payment will be made if less than 95% of the
applicable target is achieved.

 

IV. Calculating EBITDA

 

  A. Budgeted EBITDA as used in this Plan shall be defined as the budgeted
EBITDA approved by the Board.

 

V. Administration

 

 

A.

Annual Bonus, if any, shall be payable after the close of the fiscal year and
the Company’s 10-K has been filed (typically, 90 days after the end of the
Company’s fiscal year (the Company’s fiscal year is from April 1st to
March 31st.

 

  B. Participants must be on payroll as of the last day of the Company’s fiscal
year to be eligible for payment of that year’s incentive.

 

  C. Participation in this Plan does not constitute any form of guarantee of
employment.



--------------------------------------------------------------------------------

AMERICAN MEDIA, INC.

CORPORATE EBITDA INCENTIVE PLAN

 

Fiscal 2006

 

Name: Carlos Abaunza

 

EBITDA Target

   AMI         $ 130,000,000                $ 0                $ 0            
   $ 0                $ 0                $ 0                $ 0                $
0                $ 0                $ 0                $ 0                $ 0  
             $ 0               

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

     Total         $ 130,000,000               

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Annual Target Incentive - For a full FY

   At 100% of EBITDA Target    $ 125,000.00

Pro-Rated (for FY06) 3/12th of $125,000.00

   At 100% of EBITDA Target    $ 31,250.00

 

Actual EBITDA Less than EBITDA Target Incentive for Corporate:

 

If Actual EBITDA is between 95% and 100% of targeted EBITDA a payment of 50% of
target incentive will be made. If actual EBITDA is less than 95% of targeted
EBITDA, there will be no payment.

 

/s/ Daniel Rotstein

--------------------------------------------------------------------------------

  

/s/ Carlos Abaunza

--------------------------------------------------------------------------------

Daniel Rotstein    Carlos Abaunza